Citation Nr: 0942138	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for allergy disability.

2.  Entitlement to service connection for prostate 
disability. 

3.  Entitlement to service connection for anemia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had 20 years of active duty service ending with 
his retirement in July 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in January 2005, and 
a substantive appeal was received in March 2005.  

The issues of higher initial ratings for hiatal hernia with 
gastroesophageal reflux, herpes simplex, varicocele, and 
varicose veins, right and left lower extremities as well as 
the issues of entitlement to service connection elevated 
anti-nuclear antibody, irregular heart beat, plantar 
fasciitis, arthritis of the hands and headaches were also 
appealed from the October 2002 rating decision and were 
addressed in the November 2003 statement of the case.  
However, in his substantive appeal, the Veteran indicated 
that he no longer wished to appeal these issues.  
Accordingly, these issues are no longer in appellate status.  

Further, the issues of entitlement to service connection for 
micriscopic hematuria, irritable bowel syndrome and scars 
were also on appeal from the October 2002 rating decision.  
However, a subsequent rating decision in January 2008 granted 
service connection for irritable bowel syndrome, IgA 
glomerulonephropathy and scars.  Thus, as this was a full 
grant of the benefits sought on appeal, these issues are also 
no longer in appellate status. 

Lastly, the issue of entitlement to a higher initial rating 
for the Veteran's service connected degenerative disc disease 
of the lumbar spine was also on appeal.  However, in a July 
2008 statement, the Veteran's representative withdrew the 
appeal with respect to this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal includes the issues of entitlement to 
service connection for allergy disability, prostate 
disability and anemia.  Service treatment records showed 
findings of allergic rhinitis and mild anemia as well as 
documentation of urinary problems.  The Veteran was afforded 
VA examinations in September 2002.  With respect to the 
Veteran's nasal allergies, the examiner found that it was 
likely that this was a preexisting condition and that 
wherever the Veteran was stationed; it was possible that it 
exacerbated his nasal allergies, although it was unlikely 
that his allergies were caused by the military.  Another 
examiner also indicated that prostatitis was not service 
connected.  Further, the general examination report showed a 
diagnosis of history of anemia, but observed that both 
hemoglobin and hematocrit were normal.  The only post service 
treatment records in the claims file are January 2007 to 
March 2008 private records from Northwoods Urology 
Associates, which showed that the Veteran was being treated 
for an enlarged prostate.  

The Veteran, referred to by his representative and in certain 
documents as a physician, has consistently attributed his 
allergy disability and prostate disability to service.  He 
provided that he did not suffer from ongoing allergic 
symptoms when inducted into service, but rather his current 
allergy disability manifested in service.  He also has 
unequivocally stated that his current prostate disability is 
not related to a pre-service 1977 prostate bacterial 
infection, which he asserted completely resolved.  Moreover, 
it also appears that he is suggesting that his current 
prostate disability is not considered to be prostatitis.  He 
also indicated that he has had longstanding intermittent 
anemia that was documented in service.  However, with the 
exception of the private treatment records noted above, the 
claims file does not include any post-service treatment 
records concerning the Veteran's allergy disability or 
documenting findings of anemia.  

The RO has found that the Veteran's allergy disability and 
prostate disability preexisted service.  While service 
treatment records do indicate that the Veteran had bacterial 
prostatitis in 1977 due to e-coli that had resolved, and a 
September 1980 report of medical history showed that the 
Veteran reported seasonal hay fever that required no 
medications, the September 1980 service examination prior to 
entrance showed that the Veteran's nose and sinuses as well 
as genitourinary system were clinically evaluated as normal.  
The Board observes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  Given that the September 1980 
service examination was silent with respect to any allergy 
disability or prostate disability, the Veteran is presumed 
sound upon entering service with respect to these issues.   

In light of this finding as well as the Veteran's statements, 
the Board finds that the Veteran should be afforded another 
VA examination to determine the etiology of any currently 
manifested allergy disability, prostate disability and 
anemia.  Further, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Accordingly, the examination should also address whether the 
Veteran's current prostate disability is proximately due to 
or aggravated by his service-connected IgA 
glomerulonepheropathy.

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  
  
2.  The Veteran should be scheduled for 
an appropriate VA examination(s) to 
determine the nature, extent and etiology 
of any currently manifested allergy 
disability, prostate disability, and 
anemia.  The claims file must be made 
available to the examiner(s) for review 
in connection with the examination(s).  
After examining the Veteran and reviewing 
the claims file, the examiner should 
clearly delineate all allergy 
disabilities and prostate disabilities.  
The appropriate examiner should also 
clearly report all necessary blood work 
to determine whether the Veteran 
currently suffers from anemia that 
manifested in service.  Thereafter, the 
appropriate examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current allergy 
disability and any current prostate 
disability are related to symptoms noted 
in service.      

With respect to any current prostate 
disability, the appropriate examiner 
should also offer an opinion as to 
whether it is it as least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's prostate 
disability was proximately due to, or 
aggravated by, his service-connected IgA 
glomerulonephropathy.

A detailed rational for all opinions 
expressed should be provided. 

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the Veteran should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


